
	

113 S971 IS: Silviculture Regulatory Consistency Act
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 971
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mr. Wyden (for himself,
			 Mr. Crapo, Mr.
			 Baucus, and Mr. Risch)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  exempt the conduct of silvicultural activities from national pollutant
		  discharge elimination system permitting requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Silviculture Regulatory Consistency
			 Act.
		2.Silvicultural
			 activitiesSection 402(l) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1342(l)) is amended by
			 adding at the end the following:
			
				(3)Silvicultural
				activities
					(A)NPDES permit
				requirements for silvicultural activitiesThe Administrator shall
				not require a permit or otherwise promulgate regulations under this section or
				directly or indirectly require any State to require a permit under this section
				for a discharge of stormwater runoff resulting from the conduct of the
				following silvicultural activities: nursery operations, site preparation,
				reforestation and subsequent cultural treatment, thinning, prescribed burning,
				pest and fire control, harvesting operations, surface drainage, and road use,
				construction, and maintenance.
					(B)Permits for
				dredged or fill materialNothing in this paragraph exempts a
				silvicultural activity resulting in the discharge of dredged or fill material
				from any permitting requirement under section
				404.
					.
		
